Exhibit 10.2

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

AMENDED AND RESTATED 2018 EQUITY INCENTIVE PLAN

2020 RESTRICTED SHARE AWARD NOTICE

This RESTRICTED SHARE AWARD NOTICE (the “Award Notice”) is effective on the 29th
day of May, 2020 (the “Award Date”) and is made by Pennsylvania Real Estate
Investment Trust, a Pennsylvania business trust (the “Trust”), to
                (the “Grantee”), a “Non-Employee Trustee,” as defined in the
Pennsylvania Real Estate Investment Trust Amended and Restated 2018 Equity
Incentive Plan (the “Plan”).

WHEREAS, the Trust desires to award the Grantee shares of beneficial interest in
the Trust (“Shares”) subject to certain restrictions as hereinafter provided, in
accordance with the provisions of the Plan, a copy of which is attached hereto
(if not previously provided to the Grantee);

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1.    Award of Restricted Shares. The Trust hereby awards to the Grantee as of
the Award Date                 Shares subject to the restrictions set forth in
Paragraph 2 (“Restricted Shares”). This grant is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding grants of
Restricted Shares). Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Award Notice.

2.    Vesting

(a)    Vesting. The Grantee shall vest in (i.e., have the right to sell, assign,
transfer, pledge or otherwise encumber or dispose of) the Restricted Shares
granted under the Award Notice as indicated in the schedule below.

 

Date Restricted Shares Become Vested

  

Number of Restricted Shares

May 15, 2021                    Restricted Shares

Notwithstanding the above, the vesting of the Restricted Shares will fully
accelerate, and the Grantee or the Grantee’s beneficiary shall have the right to
sell, assign, transfer, pledge or otherwise encumber or dispose of all of the
Restricted Shares, upon the termination of the Grantee’s service as a
Non-Employee Trustee as a result of the death or Disability (as defined in the
Plan) of the Grantee.



--------------------------------------------------------------------------------

The Board of Trustees (the “Board”) may at any time accelerate the time at which
the restrictions on all or any part of the Restricted Shares will lapse.

(b)    Accelerated Vesting Upon Change in Control. All unvested Restricted
Shares awarded to the Grantee shall become fully vested upon a “Change in
Control” as defined in Section 2 of the Plan.

3.    Restriction Provisions; Share Certificates. The Trust’s transfer agent
shall register the Grantee’s Restricted Shares in a book entry in the Grantee’s
name (or, if the Grantee so requests, in the name of the Grantee and the
Grantee’s spouse, jointly with right of survivorship), and shall include
provisions in its records noting the restrictions on transfer on such Restricted
Shares that are set forth in this Award Notice. The Restricted Shares shall
remain subject to such restrictions until the Grantee becomes vested in the
Restricted Shares. The Grantee, by accepting this award, irrevocably grants to
the Trust a power of attorney to direct the Trust’s transfer agent to transfer
to the Trust any Restricted Shares that are forfeited pursuant to Paragraph 5.
The Grantee also agrees, by accepting this award, to execute any documents
requested by the Trust in connection with such transfer to the Trust. As soon as
practicable after the Restricted Shares become vested under Paragraph 2, such
restriction provisions shall be removed, and the Shares shall be delivered to
the Grantee in the form of certificates or in any other form permitted by the
Trust.

4.    Voting and Dividend Rights. The Grantee shall have voting rights and the
right to receive dividends on non-vested Restricted Shares. Any dividend
payments received with respect to Restricted Shares for which a Section 83(b)
election (as described in Paragraph 6) has not been made will be taxed as
ordinary income for the period that the Restricted Shares are not vested. Any
dividend payments received with respect to Restricted Shares for which a
Section 83(b) election has been made will be taxed in the same manner as
dividends received by other shareholders.

5.    Termination of Service. Except as the Board may otherwise provide in its
discretion, upon termination of the Grantee’s service as a Non-Employee Trustee
for any reason other than the Grantee’s death or Disability, all unvested
Restricted Shares held by the Grantee shall be forfeited by the Grantee and
transferred to the Trust pursuant to the power of attorney described above in
Paragraph 3 without any further action by the Grantee.

6.    Notice of Tax Election. An election under section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), for the immediate recognition of
income attributable to the award of Restricted Shares, must be made within 30
days after the issuance of the Restricted Shares. The Grantee shall inform the
Trust in writing of such Section 83(b) election within 10 days of the filing of
such election.

7.    Transferability. The Grantee may not assign or transfer, in whole or in
part, Restricted Shares subject to the Award Notice in which the Grantee is not
vested.

8.     Grants Received for Investment. Unless the Trust has theretofore notified
the Grantee that a registration statement covering the Restricted Shares granted
under this Award Notice has become effective under the Securities Act of 1933,
as amended, and the Trust has not

 

-2-



--------------------------------------------------------------------------------

thereafter notified the Grantee that such registration statement is no longer
effective, the Restricted Shares acquired pursuant to this Award Notice shall be
acquired for investment and not with a view to distribution, and by executing
this Award Notice the Grantee hereby certifies such investment intent. The Trust
shall be entitled to restrict the transferability of the Restricted Shares to
the extent necessary to avoid a risk of violation of the Securities Act of 1933,
as amended (or of any rules or regulations promulgated thereunder), or of any
state laws or regulations. Such restrictions may, in the discretion of the
Trust, be noted or set forth in full on the Restricted Share certificates.

9.    Governing Law. This Award Notice shall be construed in accordance with,
and its interpretation shall be governed by, applicable federal law and
otherwise by the laws of the Commonwealth of Pennsylvania (without reference to
the principles of the conflict of laws).

10.    Electronic Delivery of Documents. The Trust may deliver electronically to
the Grantee any prospectuses or other documentation related to this Award, the
Plan and any other compensation or benefit plan or arrangement in effect from
time to time (including, without limitation, reports, proxy statements or other
documents that are required to be delivered to participants in such plans or
arrangements pursuant to federal or state laws, rules or regulations). For this
purpose, electronic delivery will include, without limitation, delivery by means
of e-mail or e-mail notification that such documentation is available on the
Trust’s Intranet site. Upon written request, the Trust will provide to the
Grantee a paper copy of any document also delivered to the Grantee
electronically. The ability of the Trust to deliver documents electronically as
described in this paragraph may be revoked by the Grantee at any time by written
notice to the Trust.

 

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has caused this Award Notice to be duly executed
by its duly authorized officer on the date indicated below.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

      Joseph F. Coradino, CEO

 

Date

 

ACKNOWLEDGED and ACCEPTED:

 

[Name of Trustee]

 

-4-